Order entered January 2, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01620-CV

                               IN RE JESSE GUNN, Relator
                 Original Proceeding from the 199th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 199-54301-2013

                                            ORDER
       Before the Court is relator’s petition for writ of mandamus. The petition and supporting

sworn record include unredacted information that identifies the relator’s minor child.

Accordingly, we STRIKE the petition and sworn record. TEX. R. APP. P. 9.9(b). In addition, the

petition fails to comply with rule 52. We grant relator leave to file a redrawn petition that

complies with rules 9.9 and 52 of the Texas Rules of Appellate Procedure on or before January

6, 2015. We caution relator that failure to file a properly drawn petition as permitted by this

order may result in the dismissal of this cause without further notice.




                                                       /s/    CRAIG STODDART
                                                              JUSTICE